United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3296
                                  ___________

Thaddeus C. Pulla,                     *
                                       *
              Appellant,               *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Southern District of Iowa
Amoco Oil Company,                     *
                                       *      [UNPUBLISHED]
              Appellee.                *
                                  ___________

                     Submitted: April 23, 1997

                           Filed: May 1, 1997
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     Thaddeus C. Pulla appeals from the final order of the United States
District Court1 for the Southern District of Iowa, reducing his punitive
damages award against Amoco Oil Company (Amoco) from $500,000 to $2,000,
following a remand from this court in Pulla v. Amoco Oil Co., 72 F.3d 648,
658-61 (8th Cir. 1995).     For the reasons discussed below, we affirm.
     Pulla does not challenge the size of the punitive damages award in
this appeal, only that the district court, not the jury, determined the
amount; he argues that, as a matter of state law, he was entitled to a new
trial.    We agree with Amoco that, because




     1
      The Honorable Mark W. Bennett, United States District Judge
for the Northern District of Iowa.
Pulla first raised this issue in his motion for reconsideration, he has
waived his new trial argument.     A motion to alter or amend a judgment
cannot be used to raise arguments which could have been raised prior to the
issuance of judgment.   See Hagerman v. Yukon Energy Corp., 839 F.2d 407,
414 (8th Cir.), cert. denied, 488 U.S. 820 (1988).     In any event, Pulla's
argument that Iowa state law requires a new trial is without merit.     The
original punitive damages award violated due process, see Pulla, 72 F.3d
at 661; state law was not involved in that decision.   As the district court
made clear, its obligation was to establish a punitive damages award which
passed constitutional muster.   We conclude the district court has done so.
See TXO Prod. Corp v. Alliance Resources Corp., 509 U.S. 443, 453-54
(1993)(due process consideration imposes substantive limit of punitive
award).


     Accordingly, we affirm the judgment of the district court.


     A true copy.

           Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-